DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 14 July 2022.  Claims 31, 35, 37-39, 41-42, 44-46, and 50-67 are pending.

Response to Arguments
Applicant’s arguments filed with respect to the rejection(s) of the claim(s) formulated under Lunner et al. (US Patent no. 9,313,585) and/or Hillbratt (US Publication no. 2016/0144178) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pontoppidan et al. (US Publication no. 2014/0369537) and Lunner et al. (US Patent no. 9,313,585) in view of Pontoppidan et al. (US Publication no. 2014/0369537).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 31 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by
Pontoppidan et al. (US Publication no. 2014/0369537).
In regard to claim 31, Pontoppidan et al. describe hearing assistance device that obtains measurements on the sound environment and of the user’s cognitive load or capacity which is utilized by an algorithm to adapt parameters of the hearing device to create individualized adjustments in output according to the user’s needs (para 99, 101, 102, 104, 105).  In one embodiment, the hearing assistance device is a bone-conduction implant with EEG electrodes for obtaining measurements of the cognitive capacity (para 106 and 108).  In view of this embodiment, it is considered that Pontoppidan et al. describe each and every feature of the present invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 35, 37-39, 41, 42, 44-46, 50-54, 58-60, 63, 64, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunner (US Patent no. 9,313,585 – previously cited) in view of Pontoppidan et al. (US Publication no. 2014/0369537).
In regard to claim 31, 51, 59, and 60, Lunner describes a method of operating a hearing prosthesis by adjusting an output stimulus based on a user’s cognitive status and/or cognitive load (i.e., mental state) (col 3 lines 39-42, col 4 lines 5-29, 41-45, col 7 lines 21-32, col 9 lines 59-63, col 11 lines 53-60, col 18 lines 23-29 and col 18 line 58 – col 19 line 20); Lunner teaches that individual cognitive abilities affect a user’s ability to listen in different conditions, to remedy this, Lunner is directed to estimating a user’s cognitive capacity or load in order to determine an appropriate signal processing scheme to output an appropriate level of hearing assistance to meet a user’s particular needs.  The cognitive capacity or load assessed by the hearing assistance device includes additional sensors for sensing latent variables having a nexus with user of the hearing device.  Such latent variables include body temperature, eye movements, time of day measurements, and environment of the user (col 11 lines 62-67, col 18 lines 30-34, col 20 lines 8-28).  Such variables, such as time of day are indicative of cognitive fatigue (col 20 lines 25-28).  The processing scheme taught by Lunner is considered be indicative of an adjustment in the output of the hearing device responsive to a change in a user’s cognitive load (col 4 lines 57-65, col 7 line 63 – col 8 line 4, and col 20 lines 49-61).
Additionally, figures 1a, 1b, and 2 of Lunner show elements of a hearing assistance device that includes a transducer for capturing sound (e.g., a microphone), a 
	Lunner is considered to substantially describe and suggest a hearing aid system that output processing based on a determined cognitive load of a user.  However, Lunner is directed to a conventional hearing aid system which relies on conduction of air waves to transmit sound and does not teach nor suggest implementation in a bone conduction device.  Pontoppidan et al. (described above) is relied on to teach that bone conduction devices are known as suitable alternative equivalents within hearing assistance device technology, wherein the bone-conduction device may operate to adjust the output level based on a changed cognitive capacity or load on the user.  Thus Pontoppidan et al. is considered to be a substitute for the device in Lunner, and fully capable of being used as intended by the spirit Lunner.  Therefore, modification to implement the techniques of Lunner in a bone conduction device is considered to have been obvious to one of ordinary skill in the art at the time of the invention since a bone conduction device is an alternative equivalent to the device of Lunner for deriving a similar benefit to the user, wherein the modification would comprise the application of a known technique to a known device to yield an improvement in bone conduction devices.
	In regard to claim 35, Lunner applies processing measures to adjust the output of the hearing device related to a user’s cognitive load that include: directional information schemes, speech detection schemes, compression schemes, time-frequency masking, 
	In regard to claim 37, Lunner teaches that a signal processing adjustment includes altering a compression (col 8 lines 1-4).
	In regard to claim 38, Lunner applies signal processing adjustments in order to deliver an output stimulus according to a user’s cognitive load needs (col 4 lines 5-8).
	In regard to claim 39, Lunner teaches that not all recipients with a cognitive disability require substantial noise reduction.  In a recipient with a cognitive disability, but with high working memory capacity, does not require aggressive noise reduction compared to a recipient with a cognitive disability and low working memory capacity.  The degree of noise reduction is targeted to the specific recipient, wherein the recipient with high working memory capacity would a higher signal to noise threshold and may receive an adjusted output with less noise reduction than would otherwise be the case with a fully implemented noise reduction system (col 3 lines 40-50 and col 5 lines 58-64).
In regard to claim 41, figures 1a, 1b, and 2 of Lunner show elements of a hearing assistance device that includes a transducer for capturing sound, a digital signal processor for processing the captured sound and for processing other inputs related to a user’s cognitive load, and a transducer for conveying the processed sound signal to evoke a auditory percept in a user (col 7 line 33 – col 8 line 24 and col 8 line 58-41).  
	In regard to claims 42 and 44-45, Lunner discusses the effect that certain latent variables that must be taken into account when assessing a user’s cognitive load and listing ability.  Lunner discusses detectors of a user’s listening environment, temperature, eye movements, and the time of day (col 11 lines 62-67, col 18 lines 30-34, col 20 lines 8-28).  All parameters suggested by Lunner are considered to provide information indicative of fatigue and/or contribute to fatiguing states of a user (e.g., noisy environment and/or time of day).  Lunner fails to explicitly suggest geographic 
In regard to claim 46, Lunner teaches that the cognitive load is updated by detectors that monitor a listening environment (col 18 lines 30-39), wherein noises from a listening environment are considered to be latent features associated with the sound being captured by the sound transducer.
	In regard to claim 47, Lunner is configured to automatically recognize the latent variables as part of the cognitive load measurement and automatically adjust processing by the hearing device based on the recognition (e.g., col 20 lines 8 -61).
In regard to claim 50, Lunner teaches that hearing aids routinely adjust to compensate for abnormal loudness of growth and loudness tolerance in individuals with hearing loss and difficult listening environments (col 2 lines 54-57). As the recited Q factor is defined as the loudness growth, it is considered that Lunner suggests adjustment/compensation in the Q factor in order to present an output within a comfortable and tolerable level.
	In regard to claims 52 and 53, Lunner is considered to substantially suggest the invention as claimed, however does not teach that the gain or magnitude/amplitude of particular frequencies may be part of the adjustment of device output.  Pontoppidan et al. teaches that adjustments to frequency gain (para 23, 30, 70), and are considered routine auditory adjustments made by an auditory prosthesis in order to enhance 
	In regard to claims 54 and 66, Lunner depicts in figure 4d wherein the hearing prosthesis 2 is in communication with a portable device 4, wherein device 4 comprises a number of sensors contributing to the direct measure of the user’s cognitive load (col 22 lines 43-63).  The portable device 4 is considered remote from the hearing prosthesis and is taught to comprise amplification and processing circuitry to permit processing of signals collected from the number of sensors which are transmitted to the hearing prosthesis 2.  The information provided by portable deice 4 is considered to be used to adjust the output of the hearing prosthesis 2 according to the disclosed techniques.
	In regard to claims 58 and 64, Lunner provides a cognitive model that incorporates three cognitive states (e.g., high, medium, and low or even more levels (col 4 lines 41-65)) which an estimation unit may extrapolate a cognitive capacity of the recipient (col 20 lines 32-61).  Based on the output of the estimation unit, the signal processing components may adapt processing (col 20 lines 58-61).  The estimate of cognitive load is provided in real time to enable rapid response and adaptation to a cognitive load change (col 20 lines 55 -65).  The cognitive states of Lunner pertaining to high, medium, or low cognitive loads are considered to be recurring scenarios correlated with particular cognitive and/or fatigue states of the recipient.
.

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunner (US Patent no. 9,313,585) in view of Pontoppidan et al. (US Publication no. 2014/0369537), further in view of Parker (US Publication no. 2009/0187065 –previously cited).
In regard to claim 55, Lunner in view of Pontoppidan et al. is considered to substantially suggest the invention as claimed, however neither address adjusting the intensity of the output to evoke a hearing percept.  Parker is directed to a bone conduction auditory prosthesis and demonstrates that intensity is a typical parameter for adjustment in evoking hearing percepts.  In view of this, the modification of Lunner and Pontoppidan et al. to adjust intensity parameters is considered to have been obvious to one of ordinary skill in the art at the time of the invention since Parker teaches that said parameter adjustment is routine and conventional for auditory prosthesis in order to enhance perception of the auditory stimulus and comfort of the user.

Claims 56, 57, and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunner (US Patent no. 9,313,585) in view of Pontoppidan et al. (US Publication no. 2014/0369537), further in view of Andersson (US Publication no. 2016/0302013 – previously cited).

.  

Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunner (US Patent no. 9,313,585) in view of Pontoppidan et al. (US Publication no. 2016/0144178), further in view of Krause et al. (US Patent no. 2007/0286350 –previously cited).
In regard to claim 61, Lunner substantially describes the invention as claimed including affirmatively takes recipient fatigue into account for adjusting the processing of a hearing prosthesis.  However, Lunner estimates recipient fatigue from time of day measurements (col 20 lines 25-28) instead of extrapolating a fatigue level from a voice stress analysis.   Krause et al. teach a technique for tuning hearing enhancement systems including hearing aids (para 12, 13, and 31).  The tuning technique includes compensating for difficult hearing environments and for changes in a recipients hearing or speech as a result of stress or fatigue (para 82).  This teaching is considered suggestive that fatigue of a user can be estimated from detected speech/voice stress.  Modification of Lunner to detect fatigue from voice stress is considered to have been obvious to one of ordinary skill in the art at the time of the invention since it was demonstrated by Krause et al. to be a known technique for tuning a hearing aid.

Claims 62 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunner (US Patent no. 9,313,585) in view of Pontoppidan et al. (US Publication no. 2016/0144178), further in view of Ishige et al. (US Patent no. 6,330,339 – previously cited) and Yuen et al. (US Publication no. 2014/0107493 –previously cited).
In regard to claims 62 and 65, Lunner in view of Pontoppidan et al. is considered to substantially describe the invention as claimed except for the motion sensor from which levels of recipient fatigue may be determined.  Ishige et al. describes a hearing aid with a motion sensor for detecting a condition of the hearing aid recipient in order to control operation of the hearing aid based on the detected condition (col 2 lines 20-29 and col 4 lines 21-42).  Thus Ishige et al. demonstrates that it was known in the art for a hearing aid to incorporate a motion sensor.  However, Ishige et al. does not teach that a motion sensor may detect a level of fatigue of the recipient.  Yuen et al. teaches that data obtained from motion sensors is useful for deducing fatigue levels (para 151).  In view of this, it is considered to have been obvious to one of ordinary skill in the art at the time of the invention to modify Lunner to include a motion detector in addition to or as a substitute to sensors for body temperature, eye movements, time of day measurements, and environment of the user that determine cognitive levels related to fatigue since Ishige et al. and Yuen et al. demonstrate that motion sensors are suitable alternative equivalent sensors for obtaining fatigue information.

Conclusion
In view of the new grounds of rejection presented above, this action is made NON-FINAL
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        23 March 2022